

Exhibit 10.37


ASSET PURCHASE CONTRACT


by and among


WEIFANG YUHE POULTRY CO., LTD.


AND


【Liu Kaichun】

 
 

--------------------------------------------------------------------------------

 

INDEX


CHAPATER I
DEFINITION AND INTERPRETATION
3
     
Article 1
Definition
3
     
CHAPATER II
TRANSFERRED ASSETS
5
     
Article 2
Assets Transfer
5
     
Article 3
Transfer Price
5
     
Article 4
Pre-requisite Conditions for the Payment of Transfer Price and Closing
5
     
Article 5
Payment
7
     
Article 6
Tax Payable
7
     
CHAPATER III
REPRESENTATIONS AND WARRANTIES OF ALL PARTIES
7
     
Article 7
Representations and Warranties of All Parties
7
     
CHAPATER IV
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF SELLER
8
     
Article 8
Disclosures, Representations and Warranties of the Seller
8
     
Article 9
General Representations and Warranties of the Seller
9
     
Article 10
Ownership
9
     
Article 11
Special Representations and Warranties of the Seller
9
     
CHAPATER V
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
11
     
Article 12
Disclosures, Representations and Warranties of the Purchaser
11
     
CHAPATER VI
CONFIDENTIALITY
12
     
Article 13
Confidentiality
12
     
CHAPATER VII
BREACH OF CONTRACT
13
     
Article 14
Liabilities for Violation of Representations or Warranties
13
     
Article 15
Liabilities for Breach of Contract
13
     
CHAPATER VIII
FORCE MAJEURE
14
     
Article 16
Force Majeure
14
     
CHAPATER IX
RESOLUTION OF DISPUTES
14
     
Article 17
Arbitration
14
     
Article 18
Validity of Arbitral Award
15
     
Article 19
Continuation of Rights and Obligations
15
     
CHAPATER X
APPLICABLE LAW
15
     
Article 20
Applicable Law
15


 
1

--------------------------------------------------------------------------------

 
 
CHAPATER XI
MISCELLANEOUS
15
     
Article 21
Non-Waiver
15
     
Article 22
Transfer
15
     
Article 23
Amendment
15
     
Article 24
Severability
16
     
Article 25
Language
16
     
Article 26
Effectiveness of Text and Appendixes
16
     
Article 27
Notification
16
     
Article 28
Entire Agreement
17
     
APPENDIX I ASSETS LIST
19
   
APPENDIX II PRE-REQUISITE CONDITIONS
20

 
 
2

--------------------------------------------------------------------------------

 
 
Asset Purchase Contract


This Asset Purchase Contract (hereinafter referred to as the “Contract”) was
made as of [ ] by and among the following Parties in China:


(1)
Seller: 【Liu Kaichun】, a natural person who lives in [   ] and his I.D. number
is [   ].



(2)
Purchaser: Weifang Yuhe Poultry Co., Ltd. (hereinafter referred to as the
“Purchaser”), a company incorporated under the PRC law, with its legal address
registered at [West of Shengchan Road, Dongnansun Village, North of Bonan Road,
Nansun Township, Hanting District] and its legal representative is [Gao
Zhentao].



The Seller and Purchaser are hereinafter collectively as “Parties” and
individually referred to as a “Party”.


WHEREAS,


(1)
The Seller mainly engages in broiler breeding and sale of those products;



(2)
Weifang Yuhe Poultry Co., Ltd, a wholly foreign-owned enterprise established in
Weifang City, Shandong Province of PRC, will acquire and operate the assets
being sold by Liu Kaichun pursuant to this Contract;



(3)
Liu Kaichun desires to sell to the Purchaser, and the Purchaser desires to
purchase from Liu Kaichun, substantially all of the assets of Liu Kaichun used
in or related to the business, in accordance with the terms and conditions of
this Contract and relevant PRC laws and regulations.



Now, THEREFORE, in principle of equality and mutual benefits, through friendly
negotiation, Parties hereto agree to reach, in accordance with Company Law of
People’s Republic of China and other applicable PRC laws and regulations, the
following contract.
 
Chapater I   Definition and Interpretation


Article 1
Definition



Unless otherwise prescribed and stipulated, the following terms defined in this
Contract shall have the meanings set forth as follows:

 
 “Liu Kaichun” refers to the person named Liu Kaichun who lives in [  ] and his
I.D. number is[  ].
 
 
3

--------------------------------------------------------------------------------

 
 

“Transferred Assets” refers to the portfolio of all assets transferred from Liu
Kaichun to the Purchaser as listed out in the Assets List of Appendix I hereto.


“PRC” means, for purpose of the Contract, People’s Republic of China, excluding
Hong Kong, Taiwan and Macau.


“Claim” means claims, actions, demands, proceedings judgments liabilities,
damages amounts, costs and expenses (including legal costs and disbursements)
whatsoever and howsoever arising.


“Signing Date” means the date on which this Asset Purchase Contract is signed.


“Encumbrance” means any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction and conditions whatsoever including:


(i)    any interest or right granted or reserved in or over or affecting the
Transferred Assets; or


(ii)   the interest or right created or otherwise arising in or over the
Transferred Assets under a fiduciary transfer, charge, lien, pledge, power of
attorney or other form of encumbrance; or


(iii)  any security over the Transferred Assets for the payment of a debt or any
other monetary obligation or the performance of any other obligation.


 “Material Adverse Change” means (1) Any investigation on Liu Kaichun by
governmental authorities that may affect the transfer of Transferred Assets; (2)
Any law suit, arbitration or any other judicial proceedings involving Liu
Kaichun that may affect the transfer of Transferred Assets; (3) Any change would
cause or reasonably may cause material adverse effect on the ownership, right of
use or other rights of Transferred Assets.


“RMB” means the lawful currency of China.


“Third Party” means any natural person, legal person, other organization or
entity, other than Parties hereto.


“Business Day” means any day on which all banks in Weifang City, Shandong
Province are open for business.
 
 
4

--------------------------------------------------------------------------------

 
 
Chapater II   Transferred Assets


Article 2
Assets Transfer

 
Pursuant to the terms stipulated in this Contract, at Closing Date (as defined
in Article 4.6), Liu Kaichun hereby agree to transfer to the Purchaser and the
Purchaser agrees to accept from Liu Kaichun the Transferred Assets with all the
rights, ownership and interests, and free of any Claim or Encumbrances.
 
Article 3
Transfer Price



3.1  The Seller and the Purchaser after consultations have finally determined
that the Transfer Price for the transfer of the Transferred Assets shall be
RMB23,013,000 (hereinafter referred to as “Transfer Price”);


3.2  Terms of Payment


3.2.1 The Purchaser shall pay RMB17,613,000 to Liu Kaichun after the Seller
meets all pre-requisite conditions set forth in Pre-requisite Conditions One of
Appendix Ⅱ attached to the Contract and the Transferred Assets are free of any
Material Adverse Change from Signing Date to Closing Date (as defined in Article
4.6).


3.2.2 The remaining RMB5,400,000 will be paid to Liu Kaichun on the 1st
anniversary day of Initial Payment Date (as defined in Article 5.1) as the
guarantee money to guarantee the interests of Purchaser.


Article 4
Pre-requisite Conditions for the Payment of Transfer Price and Closing



4.1
Under this Contract, the pre-requisite conditions for the payment of Transfer
Price of  RMB17,613,000 are: (1) The Seller shall meet all Pre-requisite
conditions set out in Pre-requisite Conditions One of Appendix Ⅱ attached to the
Contract, and (2) Transferred Assets are free of any Material Adverse Change
from the Signing Date to Closing Date (as defined in Article 4.6).



4.2 Under this Contract, the pre-requisite conditions for the payment
of  RMB5,400,000 (“Guarantee Money”) on the 1st anniversary day of Initial
Payment Date (as defined in Article 5.1) are: (1) The Seller has fulfilled the
obligations pursuant to the terms and conditions of this Contract, and no
representation or warranty under this Contract is found to be misleading or
untrue; and (2) the Seller meets all pre-requisite conditions set forth in
Pre-requisite Conditions Two of Appendix Ⅱ attached to the Contract. Otherwise
the Purchaser shall have the right to deduct direct and indirect losses that it
suffers from the guarantee money and remit the remaining guarantee money
(“Remaining Guarantee Money”) into the account of Liu Kaichun. Provided that the
guarantee money can not make up for the losses suffered by the Purchaser, the
Purchaser shall have the right to require the Seller to assume applicable
liabilities and hold harmless the Purchaser against and from any loss and
damages arisen thereto.

 
5

--------------------------------------------------------------------------------

 
 
4.3 Provided that the Seller fails to meet all pre-requisite conditions set
forth in Pre-requisite Conditions Two of Appendix Ⅱ attached to the Contract,
the Seller hereby guarantees that the contracting price under the land
contracting management agreement regarding one piece of land executed between
Liu Kaichun and local rural committees shall remain the same during respective
contracting period. Otherwise Liu Kaichun shall assume all liabilities to the
Purchaser and hold the Purchaser harmless against and from any loss and damages
arisen from any increase of contracting prices.


4.4 The parties hereby confirm that the fulfillment of obligations that the
Seller shall assume pursuant to Appendix Ⅱ attached to the Contract shall be
subject to the written confirmation by the Purchaser. The pre-requisite
conditions set forth in Appendix Ⅱ attached to the Contract shall not be deemed
as having been satisfied until the Seller obtains the written confirmation
issued by the Purchaser.


4.5 In the event that any of the conditions set forth in Article 4.1 and /or
Article 4.2 have not been satisfied or implemented, and the Purchaser has not
indicated its waiver of the said conditions or any one of them, in writing, the
Purchaser shall not be obliged to pay the Transfer Price to Liu Kaichun.


4.6 The Seller and the Purchaser hereby agree that the closing date shall be the
third (3) Business Day from the date which the Seller fulfills all pre-requisite
conditions set forth in Pre-requisite Conditions One of Appendix Ⅱ attached to
the Contract (“Closing Date”).


4.7 The Parties shall conduct the assets delivery at the location of the
Transferred Assets at the Closing Date: the Parties shall count and sort out the
transferred Assets according to the Assets List of Appendix I hereto and make
confirmations, and the Seller shall deliver relevant documents of Transferred
Assets (including but not limited to the original materials, use right
documents, technical documents and specifications of the Transferred Assets) to
the Purchaser. The delivery completion shall base on the achievement of delivery
confirmation letter in written form issued by the Purchaser, otherwise the
Seller shall not be deemed as having fulfilled the assets delivery obligations.

 
6

--------------------------------------------------------------------------------

 


4.8 After the assets delivery completion, the Seller shall assist the Purchaser
in conducting relevant approval and filing procedures for the Purchaser’s
continuing operation of the Transferred Assets according to the laws of PRC, to
ensure the Purchaser can legally own or use the Transferred Assets.


4.9 After the assets delivery completion, the Purchaser immediately becomes the
owner or user of Transferred Assets and shall enjoy any rights and interests
relating to the Transferred Assets.


Article 5
Payment



5.1 The Purchaser shall pay RMB17,613,000 to the bank accounts of Liu Kaichun in
five (5) Business Days after the Closing Date. The initial payment date shall be
the date when the Purchaser pays the RMB17,613,000 to Liu Kaichun (“Initial
Payment Date”).


The guarantee money will be paid to Liu Kaichun on the 1st anniversary day of
Initial Payment Date that is the second payment date. The Purchaser shall remit
the guarantee money or the remaining guarantee money to Liu Kaichun on the
second payment date.


The bank accounts information of Liu Kaichun is as follows:


Name of Payee: Liu Kaichun
Name of Bank:
Account No.:


5.2 Liu Kaichun shall issue to the Purchaser the evidential document of each
payment received within five (5) business days. Provided that Liu Kaichun fails
to issue the evidential document to the Purchaser in the stipulated time, the
Purchaser shall have the right to refuse to pay the transfer price thereafter
and shall not be deemed as the breach of Contract.


Article 6
Tax Payable



Any taxes or fees arising out of and payable pursuant to the fulfillment of the
terms of this Contract by the Seller or the Purchaser shall be payable by the
respective Party which is liable for the taxes or fees under the provisions of
relevant laws and regulations of China.
 
Chapater III   Representations and Warranties of All Parties


Article 7
Representations and Warranties of All Parties

 
 
7

--------------------------------------------------------------------------------

 
 
7.1 The Seller and the Purchaser confirm that from the Signing Date this
Contract shall be a document having legal binding effect on all Parties.
 
7.2 At the time of signing this Contract, the Seller and the Purchaser state
that the documents and information provided to any other Party or their agencies
(including without limitation to the lawyers, appraiser, financial consultants,
etc.) prior to the Signing Date shall remain effective and confirm that where
there are discrepancies therein with the terms of this Contract, this Contract
shall prevail.


7.3 The Seller and the Purchaser hereby agree that the contracts or documents
pertaining to the assets transfer entered into between all Parties prior to this
Contract shall lapse automatically upon this Contract coming into effect.


7.4 All rights and obligations enjoyed or assumed previously by Liu Kaichun over
the Transferred Assets shall be entirely transferred to the Purchaser after the
Closing date.


Chapater IV   Disclosures, Representations and Warranties of the Seller


Article 8
Disclosures, Representations and Warranties of the Seller



The Seller hereby represents and warrants to the Purchaser that:


8.1 All information and facts relating to Transferred Asserts that are in the
possession of the Seller or are known to any of the Seller which will have a
substantive and adverse effect on the Seller’s ability to fulfill any of its
obligations in this Contract or when disclosed to the Purchaser shall have a
substantive effect on the willingness of the Purchaser to sign and fulfill its
obligations under this Contract, have been disclosed to the Purchaser and the
information provided by the Seller to the Purchaser does not contain any
representation that is untrue or misleading.


8.2 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Seller and/or Transferred
Assets that will materially affect its ability to sign this Contract or fulfill
its obligations under this Contract.


8.3
Regarding the documents and information provided by the Seller to the Purchaser
and/or Purchaser’s agencies (including but not limited to the lawyers,
appraiser, financial consultants, etc.) prior to the Signing Date, the Seller
hereby undertakes that:


 
8

--------------------------------------------------------------------------------

 


 
8.3.1
all copies made from original documents are true and complete and that such
original documents are authentic and complete;

 
8.3.2
all documents provided to the Purchaser and/or Purchaser’s agencies as originals
are authentic and complete;

 
8.3.3
all signatures appearing on documents provided to the Purchaser and/or
Purchaser’s agencies as originals or copies of originals (seal) are genuine;

 
8.3.4
The Seller has drawn to the attention of Purchaser and/or Purchaser’s agencies
all matters that are material for the Purchaser to proceed with the transaction
as contemplated in this Contract.



Article 9
General Representations and Warranties of the Seller



9.1
Liu Kaichun is a natural person operating business legally in accordance with
PRC laws with all civil abilities to enter into this Contract and fulfill all of
their obligations stipulated herein. Signing this Contract and fulfilling all of
their obligations stipulated herein by Liu Kaichun shall not contravene or
result in the violation of or constitute a failure to fulfill or an inability to
fulfill any of the stipulations in any laws, regulations, stipulations, any
authorization or approval from any government body or department or the
stipulations of any contract or agreement that Liu Kaichun is a party to or is
bound by.



Article 10
Ownership



10.1 The Seller legally owns all land use right in the Transferred Assets and
has full authority and right to transfer the Transferred Assets to the
Purchaser.


10.2 The Seller hereby undertakes and warrants up to and including the Initial
Payment Date that the Transferred Assets are not subject to any Claims or
Encumbrances (including but not limited to any form of option, acquisition
right, mortgage, pledge, guarantee, lien or any other form of Third Party
rights).


Article 11
Special Representations and Warranties of the Seller



The Seller hereby specially represents and warrants to the Purchaser that:


11.1 Liu Kaichun is a natural person operating business legally in accordance
with PRC laws. By the Initial Payment Date, Transferred Assets are free of any
Claim or Encumbrance (including but not limited to any form of option,
acquisition right, mortgage, pledge, guarantee, lien or any other form of third
party rights).
 
 
9

--------------------------------------------------------------------------------

 

11.2 The Seller hereby confirms and warrants that provide that any failure to
pay the registered capital, false capital contribution, overrated capital
contribution and flight of capital contribution happens to Liu Kaichun, the
Seller shall assume all the responsibilities by himself and the Purchaser shall
never and ever assume any responsibility. The Seller shall assume all
liabilities to the Purchaser and hold the Purchaser harmless against and from
any direct and indirect losses arisen from any above-mentioned acts.


11.3 The Seller hereby confirms and warrants to the Purchaser that Liu Kaichun
will execute a land contracting management agreement with the Purchaser
regarding one piece of land in the Transferred Assets, which provides that
henhouses and equipments belong to the Purchaser, office buildings are used by
the Purchaser and any compensation arisen thereto shall exclusively belong to
the Purchaser. Provided that the Seller achieves such compensation improperly,
the Seller shall fully return such compensation to the Purchaser.


11.4 Given that Liu Kaichun and the local rural committees haven’t stipulated
the assets disposal in the land contacting management agreement regarding the
piece of land of 85 Mu, the Seller hereby confirms and warrants to the Purchaser
that the Purchaser shall exclusively enjoy the ownership, use right and all
compensation achieved arisen from governmental takeover no matter how assets on
such one piece of land will be disposed. Provided that the Seller achieves such
compensation improperly, the Seller shall fully return such compensation to the
Purchaser.


11.5 There has not been and is not any investigation, prosecutions, disputes,
claims or other proceedings (whether current, pending or threatened) in respect
of Liu Kaichun, nor Liu Kaichun has been punished or the Seller can foresee any
punishment to be made by any administrative authorities of the PRC before the
assets transfer under this Contract and such punishment may affect the ownership
and use of Transferred Assets of the Purchaser, except for those disclosed to
the Purchaser prior to Closing Date.


11.6 The Seller hereby warrant that all tax, fees, charges, penalties and
expenses payable to or required to pay to any PRC governmental authorities have
been fully paid. By the Signing Date of this Contract, there has been no default
in the payment of such tax, fees, charges, penalties and expenses. The Seller
shall assume all liabilities in case of any losses, damages or any penalties
suffered by the Purchaser due to any investigation, prosecutions, disputes,
claims or other proceedings prior to the assets transfer under this Contract and
shall fully indemnify the Purchaser all losses arisen thereto.


11.7 The Seller hereby confirms and warrants to the Purchaser that no matter
before or after the assets transfer, the Purchaser shall assume no
responsibilities of any debts of the Seller and the Seller shall have no right
to repay such debts with Transferred Assets, except for those debts disclosed to
the Purchaser prior to Closing Date.

 
10

--------------------------------------------------------------------------------

 


11.8 The Seller hereby irrevocably represents and warrants that Transferred
Assets are free of any mortgage, pledge and guarantee. Liu Kaichun shall assume
all liabilities in case of any losses or damages suffered by the Purchaser due
to the undisclosed security (if any) and shall indemnify the Purchaser all
losses arisen thereto.


11.9 Prior to the signing of this Contract, the Seller has entirely disclosed
all information regarding any Encumbrances in the Transferred Assets. As of the
Initial Payment Date, such information remains complete, authentic, accurate and
true.


11.10 The Seller hereby confirms and warrants to the Purchaser that he will
ensure the normal operation and management of Transferred Assets prior to
the Closing Date and the Transferred Assets will be free of any Encumbrances and
any Material Adverse Change.


11.11 After the Closing Date, the Seller shall actively assist the Purchaser in
achieving relevant approvals, permits and consents to operate broiler breeding
farms and try the best to obtain fiscal support regarding broiler breeding from
governmental authorities.


11.12 The Seller hereby confirms and warrants to the Purchaser that Seller will
try the best to obtain approvals and registrations to ensure the lawful
operation by the Purchaser of Transferred Assets. Provided that transfer of
Transferred Assets are deemed to be void or rights of the Purchaser are harmed
arisen from Seller’s failure to obtain such approvals and registrations, Liu
Kaichun shall assume all liabilities to the Purchaser and hold the Purchaser
harmless against and from any direct and indirect losses suffered by the
Purchaser.


11.13 Before the Closing Date, the Seller hereby confirms and warrants to the
Purchaser that all losses, damages and destruction of Transferred Assets shall
be born by the Seller.


11.14 The Purchaser is entitled to deduct from the Guarantee Money its direct
and indirect losses and, where the Guarantee Money is insufficient to make up
the losses, to require the Seller to undertake additional liabilities and
indemnify and hold harmless the Purchaser against and from any direct and
indirect losses or damages in case of any infringement of any representations
and warranties stated hereinabove by the Seller or in case that the Seller fails
to meet any or all pre-requisite conditions set forth in Conditions Two of
Appendix II attached hereto.


Chapater V  Disclosures, Representations and Warranties of the Purchaser


Article 12
Disclosures, Representations and Warranties of the Purchaser



The Purchaser hereby represents and warrants to the Seller that：

 
11

--------------------------------------------------------------------------------

 


12.1 The Purchaser is a legal entity that has been duly established and it is
validly and legally in existence and also operating normally in accordance with
the PRC laws.


12.2 The execution and performance of this Contract by the Purchaser will not
contravene or result in the violation of or constitute a failure to fulfill or
an inability to fulfill any of the stipulations of Purchaser’s articles of
association or its internal rules, any laws, regulations, stipulations, or any
authorizations or approvals from any government body or department or any
contract or agreement that the Purchaser is a party to or is bound by.


12.3 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Purchaser that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.


Chapater VI   Confidentiality


Article 13
Confidentiality



13.1 All Parties agree unless otherwise provided for in another relevant
confidentiality agreement that with regard to the confidential and exclusive
information that have been disclosed to or may be disclosed to the other Parties
by any Party to this Contract pertaining to their respective businesses, or
financial situations and other confidential matters, all Parties to this
Contract which have received the aforesaid confidential information (including
written information and non-written information, hereinafter referred to as
“Confidential Information”) shall:



 
13.1.1 
Keep the aforesaid Confidential Information confidential;




 
13.1.2
Save for the disclosure of the Confidential Information by a Party to this
Contract to its employees solely for the performance of their duties and
responsibilities, neither Party to this Contract shall disclose the Confidential
Information to any Third Party or any entity.



13.2 The provisions of the aforesaid Article 13.1 shall not apply to the
following Confidential Information:



 
13.2.1
which was available to the receiving Party from the written record before the
disclosing Party disclosed the information to the receiving Party and the
written record can prove that the confidential information was already known to
the receiving Party;


 
12

--------------------------------------------------------------------------------

 



 
13.2.2
which has become public information by means not attributable to any breach by
the receiving Party;




 
13.2.3
which was obtained, by the receiving Party from a Third Party not subject to any
confidentiality obligation affecting the said Confidential Information.



13.3 As far as any natural person or legal entity which is a Party to this
Contract is concerned, notwithstanding that it has ceased to be a Party to this
Contract because of the transfer of its rights and obligations pursuant to the
terms of this Contract, the stipulations set forth in this Chapter VI shall
remain binding on it.
 
Chapater VII     Breach of Contract


Article 14
Liabilities for Violation of Representations or Warranties



14.1 If any representation or warranty made by any Party to this Contract is
found to be a material error, or if any fact that has or is likely to have a
major or substantial effect on the signing of this Contract by any Party has
been omitted, or if any representation or warranty is found to be misleading or
untrue in any material respect, the non-breaching Party shall be entitled to
look to the Party (ies) in breach for full compensation for any loss, damage,
cost or expense (including any attorneys’ fee and litigation and arbitration
fee) arising from the erroneous, misleading or untrue representation or warranty
of the Party (ies) in breach or arising from any other breach of any
representation and warranty given by the Party (ies) in breach.


14.2 Each representation and warranty set forth in this Contract is to be
construed independently.


14.3 For the avoidance of doubt, the Seller hereby unconditionally and
irrevocably agrees and confirms that he shall be liable for any liability for
any breach of representation or warranty.


Article 15
Liabilities for Breach of Contract



15.1 In the event of a breach committed by any Party to this Contract, the said
defaulting Party shall be liable to the other Party (ies) for any liabilities
arising out of that defaulting Party’s breach of contract in accordance with the
provisions of this Contract and the laws and regulations of PRC. In case of
breach of Contract by all Parties hereto, a Party shall respectively assume
liabilities for any loss or damage, or any other liabilities, arising out of its
breach of Contract, against other Parties.
 
 
13

--------------------------------------------------------------------------------

 

15.2 In the event that the Seller fail to meet any conditions set forth in
Appendix II or violates any representation, warranty or obligations under this
Contract, without account of the intention or gross negligence of the Purchaser,
the Seller shall pay RMB 1,000,000 to the Purchaser, in addition to the
compensation for any direct or indirect loss arising therefrom.


Chapater VIII    Force Majeure


Article 16
Force Majeure



16.1 The Force Majeure shall include earthquake, typhoon, flood, fire, war,
political unrest and such special incidents or events that are deemed to be
Force Majeure occurrences under the provisions of the relevant laws and
regulations of PRC.


16.2 In the event of the occurrence of a Force Majeure event, the obligations of
the Party to this Contract affected by this Force Majeure event shall cease
during the period of the Force Majeure event and any term or period set forth in
this Contract and to which the affected party is subject shall automatically be
extended by a period equal to the term or period of the Force Majeure event, the
period of extension shall be the same as the period of cessation of the
obligations by reason of the Force Majeure event, and the said Party shall not
be liable for any liabilities arising out of a breach of contract as provided
for in this Contract for the duration of the Force Majeure.


16.3 The Party claiming the occurrence of a Force Majeure event shall promptly
inform the other Party (ies) in writing, and within seven (7) days thereafter,
it shall provide sufficient evidence (issued by the notary organization) of the
occurrence and the continuity of the Force Majeure event. It shall also do its
best to eliminate the adverse effect of the Force Majeure event.


Chapater IX    Resolution of Disputes


Article 17
Arbitration



Any dispute arising out of this Contract between the Parties to this Contract
shall firstly be resolved through friendly consultation. In the event that sixty
(60) days after the commencement of the friendly consultations, the dispute
cannot be resolved through such means, either Party may submit the dispute to
the China International Economic and Trade Arbitration Commission in Beijing for
arbitration in accordance with its prevailing valid arbitration rules.
 
 
14

--------------------------------------------------------------------------------

 


Article 18
Validity of Arbitral Award



The arbitration award shall be final and shall be binding on all Parties to this
Contract. All Parties to this Contract agree to be bound by the said award, and
to act according to the terms of the said award.


Article 19
Continuation of Rights and Obligations



After a dispute has arisen and during its arbitration process, other than the
disputed matter, all Parties to this Contract shall continue to exercise their
other respective rights stipulated in this Contract, and shall also continue to
fulfill their other respective obligations stipulated in this Contract.


Chapater X     Applicable Law


Article 20
Applicable Law



The laws and regulations of the PRC shall govern and be binding on the
establishment, validity, interpretation and execution of this Contract. All
disputes arising out of this Contract shall be determined according to the laws
of the PRC. In the event the laws of the PRC do not make provision for a certain
issue relating to this Contract, reference shall be made to general
international business practice.


Chapater XI      Miscellaneous


Article 21
Non-Waiver



The non-exercise or delay in the exercise of an entitlement stipulated in this
Contract by any Party to this Contract shall not be regarded as a waiver of the
said entitlement. Any single exercise or partial exercise of an entitlement
shall not rule out any future re-exercise of the said entitlement.


Article 22
Transfer



Unless otherwise described and prescribed in this Contract, neither Party to
this Contract shall transfer nor assign all or any part of this Contract or
transfer or assign that Party’s entitlement or obligations as stipulated in this
Contract.


Article 23
Amendment



23.1 This Contract has been executed for the benefit of all Parties to this
Contract and their respective lawful successor(s) and assignees, and shall have
legal binding effect on them.

 
15

--------------------------------------------------------------------------------

 


23.2 This Contract may not be amended verbally. Only a written document signed
by all Parties indicating their consent to such amendment shall be effective.


Article 24
Severability



The invalidity of any term in this Contract shall not affect the validity of the
other terms in this Contract.


Article 25
Language



This Contract is written in the Chinese Language.


Article 26
Effectiveness of Text and Appendixes



26.1 The Contract shall be effective from the execution of Parties hereof. The
Contract shall be executed in three (3) original sets in Chinese, with Parties
hereto holding one (1) set respectively.


26.2 The Appendixes to this Contract shall form an integral part of this
Contract, and shall have the same effect as this Contract.


Article 27
Notification



27.1 Unless otherwise specified and prescribed, any Party issuing any
notification or written communication to the other Party (ies) according to the
provisions of this Contract shall have them written in the Chinese Language and
shall send them as a letter by a courier service company, or by facsimile.
Letters sent by a courier service company, will require a confirmation to be
given seven (7) business days after handing over the notification or
communication to the courier service company. Any notification or written
communication sent in accordance with the stipulations of this Contract shall be
deemed to be effective on the date of receipt.  If they are sent by facsimile,
the date of receipt shall be deemed to be three (3) business days after
transmission, subject to a facsimile confirmation report evidencing this.


27.2 All notices or communications shall be sent to the following addresses,
unless and until any such address is changed by a written notice to the other
Party:


Address of Liu Kaichun:
Tel:
Fax Number:
To:


Address of the Purchaser: [No. 301, Hailong Road, Hanting District, Weifang
City, Shandong Province]
Tel: [0536-7363788]

 
16

--------------------------------------------------------------------------------

 


Fax Number: [0536-7363788]
To:           [Gao Zhentao]


Article 28
Entire Agreement



This Contract constitutes the entire agreement of all Parties to this Contract
pertaining to the transaction agreed upon in this Contract, and shall replace
all the previous discussions, negotiations and agreements among all Parties to
this Contract in respect of the transaction of this Contract.
(The remainder of this page is intentionally left blank)


 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of the Seller and the
Purchaser have signed this Contract on the date first above written.


Seller: Liu Kaichun


(Seal)


Signature：                                     


Purchaser: Weifang Yuhe Poultry Co., Ltd.


(Seal)


Authorized Representative (Signature)：                                    
 
 
18

--------------------------------------------------------------------------------

 
 
Appendix I Assets List
 
Transferred Assets


1.           One piece of land


Information of the land contracting management contract
Contractees
 
Contractors
 
Signing Date
 
Contracting
Period
 
Area of
Land
 
Contracting
Fees
 
Term of
Payment
Baotun Villager Committee, Sanjia Village, Wafangdian City
  
Liu Kaichun (Tai Liangang)
  
December 30, 2008
  
(April 1, 2007 – March 31, 2037) 30 years
  
85 Mu
  
RMB1,400/Mu per year, amounted to RMB3,094,000
  
 



2.           House Property


Name
 
Structure
 
Number
of
Rooms
 
Area of
Offices
(Square
Meters)
 
Number of
Henhouses
 
Specification
of Henhouses
(Length/width)
 
Area of
Henhouses
(Square
meters)
 
Total
building are
(square
meters)
Chicken Farm 1
  
Brick concrete structure
  
30
  
540
  
19
  
120m*15m
  
34200
  
 



3.           Equipments


Name
 
Specification
 
Number
1. Hencoop
 
-
 
-
Chicken Farm 1
 
-
 
5,895
2. Feeding Equipments
 
-
 
-
Chicken Farm 1
 
Feed Tank
 
2,948
3. Water Supply Equipments
 
-
 
-
Chicken Farm 1
 
Water line
 
116,850
4. Ventilation Equipments
 
-
 
-
Chicken Farm 1
 
-
 
162
5. Cooling Equipments
 
-
 
-
Chicken Farm 1
  
Brick drencher curtain
  
19

 
 
19

--------------------------------------------------------------------------------

 
 
Appendix II Pre-requisite Conditions
 
Pre-requisite Conditions


Pre-requisite Conditions One


The Seller hereby irrevocably confirms and guarantees to fulfill all following
conditions precedent:


(A)
Purchaser’s satisfaction with the results of legal and financial due diligence
on the transferred assets;



(B)
Liu Kaichun enters into the land contracting management agreement with the
Purchaser regarding the one pieces of land in the Transferred Assets;



(C)
Liu Kaichun lawfully holds transferred assets which are free of any Claims or
Encumbrances (including but not limited to any form of mortgage, pledge,
guarantee, lien or any other form of Third Party rights);



(D)
Agreement of Liu Kaichun to consent to the transfer of Transferred Assets;



Pre-requisite Conditions Two


Within one year from the Closing Date of this Contract, the Seller shall try
their best to achieve all approvals, registrations for its lawful transfer of
Transferred Assets to the Purchaser in accordance with PRC Law, and ensure that
the Purchaser can legally manage the Transferred Assets, including but not
limited to following procedures:


(A) Liu Kaichun confirms that the one land contracting management agreement has
been approved by at least two thirds of peasants of Village Meeting or one third
peasant representatives of local collective economic organization;


(B) Liu Kaichun confirms that it will achieve the consent of local village
committees regarding its transfer of land contracting management rights of one
piece of land to the Purchaser and will register the transfer of land
contracting management rights in the local village committee;

 
20

--------------------------------------------------------------------------------

 